                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          DOCKET NO. 3:08-cr-00215-FDW
 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 JAMES DARNELL WINTONS,                         )                   ORDER
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on Defendant’s most recent pro se Motion for

Compassionate Release/Reduction of Sentence (Doc. No. 60). The Court previously ordered the

Government to respond to Defendant’s first pro se Motion for Compassionate Release (Doc. Nos.

57, 58), allowing thirty (30) days to do so. The Government is ORDERED to also address the

most recent pro se Motion for Compassionate Release (Doc. No. 60) in its forthcoming response.

       IT IS SO ORDERED.


                               Signed: June 25, 2020




                                                1



         Case 3:08-cr-00215-FDW Document 61 Filed 06/25/20 Page 1 of 1
